Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1024
                      Lower Tribunal No. 17-368-A-K
                          ________________


                            Roger W. Walls,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Monroe County, Mark H. Jones, Judge.

     Roger W. Walls, in proper person.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Concluding the issue raised by appellant is now moot, we dismiss the

appeal. See Toomer v. State, 895 So. 2d 1256, 1256-57 (Fla. 1st DCA 2005)

(“Where one is challenging the legality of his [or her] sentence or seeking jail

credit against that sentence, and he [or she] completes the sentence during

the pendency of the appeal, the appeal may be dismissed as moot.”) (citing

Hagan v. State, 853 So. 2d 595, 597 (Fla. 5th DCA 2003); Edwards v. State,

765 So. 2d 222 (Fla. 2d DCA 2000)).

      Dismissed.




                                       2